MEMORANDUM OF DECISION ON RESPONDENT MOTHER'S MOTION TO STRIKE
On January 15, 2002, the Department of Children and Families (DCF) filed neglect petitions as to the above named children. The neglect petitions were filed in conjunction with ex parte orders of temporary custody, which were confirmed by agreement on February 1, 2002. Thereafter, on April 12, 2002 the orders of temporary custody as to the above named children were vacated by the court. On May 8, 2002 the court, by agreement of all the parties, granted respondent mother's motion to strike the neglect petitions. On June 4, 2002 the court granted DCF's motion to amend the January 15, 2002 pleadings. A second motion to strike, dated May 30, 2002, was filed by respondent mother. Oral arguments on the second motion to strike were heard by the court on June 4, 2002.
A motion to strike challenges the legal sufficiency of a pleading, and consequently, requires no factual findings by the trial court." Vacco v.Microsoft, 260 Conn. 59, 64 (2002). "Thus, [i]f facts provable in the complaint would support a cause of action, the motion to strike must be denied. (Citation omitted). Pamela B. v. Ment, 244 Conn. 296, 308
(1998).
DCF's motion to amend withstands such scrutiny. The facts alleged in the five counts in the motion to amend, if proved, would support a cause of action.
The May 30, 2002 motion to strike by respondent mother is hereby denied.
Bernadette Conway, Judge of the Superior Court CT Page 8602